*292Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wei You Wu, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal of the Immigration Judge’s decision denying his motion to reopen. We have reviewed the administrative record and find no abuse of discretion in the denial of relief on Wu’s motion. See 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1) (2009). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Wu (B.I.A. June 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.